 AMERICAN MACHINE & FOUNDRY COMPANY,ETC.561American Machine&Foundry Company(Hydrospace Division) 1andDistrict Lodge 76 of the International Association of Ma-chinists,AFL-CIO,2Petitioner.CasesNos. 3-RC-368 and3-RC-719.May 12, 1965.SUPPLEMENTAL DECISION AND ORDEROn December 13, 1949, in Case No. 3-RC-368, the National LaborRelations Board certified District Lodge 76 of the International Asso-ciation of Machinists, as the collective-bargaining representative fora unit of office and clerical employees at the Employer's plant at Cheek-towaga, New York, including timekeepers, practical nurses, and meth-ods planners, but excluding engineering employees, estimators, tooldesign employees, and all production and maintenance employees; andon August 14,1951, in Case No. 3-RC-719, certified District Lodge 630,International Association of Machinists, AFL-CIO, as the bargainingrepresentative for a unit of tool designers, estimators, time-studyemployees, and secretaries employed at the same plant, excluding allother employees whose duties are outside the office factory, such as toolexpediters.Since the 1951 certification, the parties have in all respectstreated and regarded the two units as a single merged unit. Subse-quently, District Lodge 76 has emerged as the bargaining representa-tive of the merged unit. The most recent contract between the partieswas executed in 1962, with a terminal date of May 1, 1965.On November 12, 1963, District Lodge 76 of the International Asso-ciation of Machinists, AFL-CIO, herein called Union, filed a motionto clarify bargaining unit in which it seeks to include in the bargainingunit 31 employees who work in various departments. The Union con-tends that administrative changes unilaterally effectuated by theEmployer since the certifications have altered the departmentalarrangements at the Cheektowaga plant.On December 2, 1963, theEmployer filed opposition to the motion.On December 20, 1963, the Board issued an order referring the mat-ter to the Regional Director for Region 3, and directing that a hearingbe held for the purpose of taking testimony on the issues raised by themotion and the Employer's opposition thereto.A hearing was heldon January 9 and 10, February 11, 12, 27, and 28, and March 16, 1964,before Hearing Officer Henry J. Winters. The Hearing Officer's rul-ings are free from prejudicial error and are hereby affirmed. There-after, the Employer and the Union filed briefs.iName as amended at the hearing.2Name as amended at the bearing.152 NLRB No. 56.789-730-66-vol. 152-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with this case to a three-member panel [Members Fanning,Brown, and Jenkins].Upon the entire record in this case, the Board finds :Engineering department employees :The Union seeks to add to theunit 12 employees who work in product engineering, a principal sub-division of the engineering department.They consist of a secretary tothe director of engineering, two clerk stenographers, four engineeringaides A, two engineering aides B, and three blueprint machine oper-ators.The record shows that the engineering department was in exist-ence at the time of the 1949 election.Although there were office andclerical employees in this department, they did not vote in the 1949election.In fact, "engineering employees" were specifically excludedfrom the unit and did not vote in the 1951 election. Thus, it appearsthat employees in the engineering department have been historicallyexcluded from the unit.Three of the employees whom the Union seeks to add to the unitwork in the program control room. They include an engineering aideA, an engineering aide B, and a clerk-stenographer. The program con-trol room was set up in the fall of 1962 for the purpose of centralizingall of the program control and reporting work. The record shows thatthe work up to this change was not only performed by employees in theengineering department, but also, that the staffing of the program con-trol center was from employees in the engineering department. On thebasis of the foregoing, it appears that the work now being done in theestimating and pricing is work which has always been done by employ-ees in the engineering department, a group which has been historicallyexcluded from the unit.Contracts department employees :The Union seeks to include fouremployees in estimating and pricing, which is a subdepartment of thecontracts department.They consist of two engineering aides B, anengineering aide A, and a secretary to the head of estimating and pric-ing.The record shows that estimating and pricing was organizedabout January 1961. Prior to that time, the estimating function wasperformed by bargaining unit employees and it still is.However, thepricing function has always been done by engineering aides and relatedemployees.Thus, it appears that the pricing work now being done inestimating and pricing is work which has always been done by employ-ees who have been historically excluded from the unit.Contracts department and manufacturing sales department employ-ees:The Union seeks to add to the bargaining unit two secretaries inthe contracts department and one secretary in the manufacturing salesdepartment.The contracts department and sales department wereoriginally a single combined department, known as the contract and AMERICAN MACHINE & FOUNDRY COMPANY, ETC.563sales department, and continued as one department for some time untila separate sales staff was organized at the Cheektowaga plant, knownas the manufacturing sales plant.The record shows that there weresecretaries and other clerical personnel working in the old contractsand sales department prior to the 1951 election, but who were notincluded on the list of eligible voters and who did not vote in that elec-tion.It appears that the work now being performed by the threeemployees sought to be added is work which has always been done byemployees who have been historically excluded from the unit.Industrial relations department employees:The Union seeks to addto the unit three employees who work in the industrial relations depart-ment.They include two senior clerks and a secretary. The industrialrelations department, like the engineering department and the con-tracts and sales department, antedates the 1951 election.The recordshows that the industrial relations department, which was formerlyknown as the personnel department, had office and clerical employeesworking at the time of, but who did not vote in, the 1951 election. Itappears that the work now being performed by the employees soughtto be added in the industrial relations department is work which hasalways been done by employees who have been historically excludedfrom the unit.Data processing department employees:The Union seeks to addthree systems analysts to the bargaining unit.At the hearing, theUnion claimed that the systems analysts were performing the work ofa programer, which is a unit classification.The record shows that inlate August and early September 1960, three men were hired to workon setting up the control systems for a new computer.When they werehired, they were classified as programers.However, at the time theywere hired, the Employer was not sure of just what the requirementswould be for the men to work on the new computer. Accordingly, forabout 30 days in September and October 1960, the Employer and theUnion discussed the classifications which would be required to man thenew computer.When the Union refused to accept the Employer's pro-posal that the three employees work outside the unit, the Employerdecided to and did cancel its order for the new computer. Conse-quently, the Employer on October 7,1960, terminated the three employ-ees who had been hired as programers.However, on October 23, 1960,the Employer and the Union finally reached an agreement on this prob-lem, which was embodied in a memorandum between the parties thatplaced these employees outside the unit.On November 7, 1960, theEmployer rehired as systems analysts the same three men who hadbeen hired and terminated previously as programers. The record fur-ther shows that the systems analysts are not now performing the dutiesof a programer.Thus, it appears that the systems analysts are notperforming work within the unit. 564DECISIONSOF NATIONAL LABORRELATIONS BOARDSystems and procedure department employees:The Union also seeksto add three employees who work in the systems and procedures depart-ment.They include a secretary, an employee referred to in the recordas "one clerk who writes and develops management systems," and areceptionist.With respect to the first two employees, the record con-tains very little evidence about the appropriateness of their inclusionin the unit.The secretary was not mentioned at the hearing until thelastminutes of the final day of hearing when the Union amended itsmotion by adding her to the list of employees which it seeks to add tothe unit.The record does not in any way indicate the nature of herduties, which the Employer suggests could be of a confidential nature.As for the clerk, the only information that appears in the record con-cerning that employee is a single reference by one of the witnesses to "aman who writes and develops management systems." The Employermaintains that he is a managerial employee.The record shows that a nonunit receptionist classification was setup in 1957 when the Employer established a communications center onthe second level of the administration building where the receptioniststillworks.The employee who became the receptionist at that timehad, until then, been a bargaining unit employee.Nevertheless, theUnion made no objection to her removal from the unit. In fact, theUnion expressly acquiesced in the change of her status from unit tononunit. The Union had not made any effort to represent this employeeprior to the present proceeding.Under all the circumstances, including their historical exclusionfrom bargaining representation, we find that the 25 employees in theengineering, controls, and industrial relations departments may not beadded to the existing unit by way of a motion for clarification 3 Fur-ther, in view of the prior agreements between the Union and theEmployer concerning the exclusions of the three systems analysts inthe data processing department and the receptionist in the systems andprocedures department, we find that they cannot be included in thebargaining unit by this motion to clarify.Also, in view of the absenceof record testimony concerning the duties of the secretary and the "oneclerk who writes and develops management systems," we are unable todetermine whether they are properly includable as an accretion to thebargaining unit.Accordingly, the Board having duly considered the matter, it ishereby ordered that the Union's motion to clarify the bargaining unitby including therein the aforementioned 31 employees, be, and ithereby is, denied.3General Electric Company,144 NLRB 88.In view of this disposition,we do notpass upon the Employer's other objections to the inclusion of certain of the employeesin the existing unit.